Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-14 and 16-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-19 of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 of the Patent anticipates all of the features recites by claim 1 of the Application.
Claims 2 of the Patent anticipates all of the features recites by claim 2 of the Application.
Claims 3 of the Patent anticipates all of the features recites by claim 3 of the Application.
Claims 4 of the Patent anticipates all of the features recites by claim 4 of the Application.
Claims 5 of the Patent anticipates all of the features recites by claim 5 of the Application.
Claims 6 of the Patent anticipates all of the features recites by claim 6 of the Application.
Claims 7 of the Patent anticipates all of the features recites by claim 7 of the Application.
Claims 8 of the Patent anticipates all of the features recites by claim 8 of the Application.
Claims 9 of the Patent anticipates all of the features recites by claim 9 of the Application.
Claims 10 of the Patent anticipates all of the features recites by claim 10 of the Application.
Claims 12 of the Patent anticipates all of the features recites by claim 12 of the Application.
Claims 13 of the Patent anticipates all of the features recites by claim 13 of the Application.
Claims 14 of the Patent anticipates all of the features recites by claim 14 of the Application.
Claims 1 of the Patent anticipates all of the features recites by claim 16 of the Application.
Claims 16 of the Patent anticipates all of the features recites by claim 17 of the Application.
Claims 17 of the Patent anticipates all of the features recites by claim 18 of the Application.
Claims 18 of the Patent anticipates all of the features recites by claim 19 of the Application.
Claims 19 of the Patent anticipates all of the features recites by claim 20 of the Application.
Claims 19 of the Patent anticipates all of the features recites by claim 20 of the Application.
Claims 1 of the Patent anticipates all of the features recites by claim 21 of the Application.
Claims 1 of the Patent anticipates all of the features recites by claim 22 of the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 7 9, 10, 12-14 and 19-22 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by US 9857869 (Doucette).
As to claims 1 and 20, Doucette teaches a mobile device (104, fig 1), the mobile device comprising:
a plurality of image sensors (120-126, fig 1), each image sensor located along the peripheral edge of the mobile device (see column 4, lines 8-25); 
one or more processors (702, fig 7); and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause performance of operations comprising: 
obtaining visual data representing images captured by the plurality of image sensors that show an environment of the mobile device (images acquired by corner cameras, see column 4, lines 18-25);
processing the visual data to determine a pose of the mobile device (relative orientation of user with respect to device determined based on acquired images, see column 4, lines 18-25); 
As to claim 19, Doucette teaches a method, comprising:
obtaining visual data representing at least one image captured by one or more image sensors (120-126, fig 1) of a mobile device (104, fig 1) (images acquired by corner cameras, see column 4, lines 18-25), 
wherein: 
the at least one image shows an environment of the mobile device (see figures 1 and 2),
a field of view of the one or more image sensors encompasses a portion of the environment to the front of the mobile device (see figures 1 and 2), and 
the one or more image sensors are distinct from a primary imaging system of the mobile device, the primary imaging system including one or more rear-facing image sensors (camera 107~primary rear facing image sensor, see column 4, lines 8-25); 
processing the visual data to determine a pose of the mobile device (relative orientation of user with respect to device determined based on acquired images, see column 4, lines 18-25); 
As to claim 2, Doucette further teaches wherein the mobile device is a smartphone or a tablet computing device, and the one or more image sensors are located at respective outermost corners of the peripheral edges of the smartphone or the tablet computing device (see figure 1).
As to claim 3, Doucette further teaches wherein an optical axis of each image sensor is oriented in a direction that is substantially normal to a second axis of the mobile device, wherein the second axis is normal to at least one of a major portion of a front surface of the mobile device or a major portion of a rear surface of the mobile device (see figure 1).
As to claim 4, Doucette further teaches wherein the mobile device is a wrist- wearable computing device, and the one or more image sensors are located at respective corners of a body of the wrist-wearable computing device (see figure 1 and column 4, line 3).
As to claim 7, Doucette further teaches wherein a resolution of the one or more image sensors is less than a resolution of a primary camera of the mobile device (see column 4, lines 30-35).
As to claim 9, Doucette further teaches wherein processing the visual data to determine the pose of the mobile device comprises determining a translation of the mobile device in at least two of an x, y, or z axis (relative orientation and position involves determining translation at least along a 2 dimensional plane, see column 4, lines 18-25).
As to claim 10, Doucette further teaches wherein processing the visual data to determine the pose of the mobile device comprises determining a rotation of the mobile device about at least one of the x, y, or z axes (relative orientation and position involves determining rotation at least along a 2 dimensional plane, see column 4, lines 18-25).
As to claim 12, Doucette further teaches determining the pose of the mobile device further based on auxiliary sensor data that describes signals from at least one of an accelerometer, a magnetometer, or a gyroscope (see column 6, lines 1-12).
As to claim 13, Doucette further teaches wherein determining the pose of the mobile device comprises:determining an estimated pose of the mobile device based on the auxiliary sensor data that describes the signals from the at least one of the accelerometer, the magnetometer, or the gyroscope; and adjusting the estimated pose of the mobile device based on the visual data that represents the at least one image captured by the one or more image sensors of the mobile device. (see column 5, lines 11-22, orientation is determined using a combination of the image and sensor based analysis, the determined orientation of one would adjust the determined orientation of the other).
As to claim 14, Doucette further teaches wherein the visual data represents images captured by the one or more image sensors of the mobile device over a series of time steps, and wherein processing the visual data to determine the pose of the mobile device comprises:identifying one or more objects shown in the images; determining changes in at least one of locations or geometries of the one or more objects shown in the images over the series of time steps; determining respective distances between the mobile device and at least one of the one or more objects shown in the images based on the changes in the at least one of the locations or the geometries of the one or more objects shown in the images over the series of time steps; and determining the pose of the mobile device based on the respective distances between the mobile device and the at least one of the one or more objects shown in the images (see column 6, lines 17-29 and 46-67.  Images taken at set rates [~time steps] analyzed such that a distance of the user’s head [~object] from the device is determined over time for the purpose of relative position and orientation determination).
As to claim 21, Doucette further teaches determining a location of the mobile device in the environment based on the pose of the mobile device (relative position determined based on relative orientation of user with respect to device, see column 2, lines 10-31); and presenting an indication of the location of the mobile device in the environment (user interface/content is adjusted based on determined position/orientation, see column 2, lines 10-31).
As to claim 22, Doucette further teaches wherein the one or more image sensors are located at respective corners along the peripheral edges of the mobile device (images acquired by corner cameras, see column 4, lines 18-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 9857869 (Doucette) in view of US 2017/0118458 (Gronholm et al.).
As to claim 5, Doucette further teaches wherein the visual data represents images captured by at least two image sensors of the mobile device, each of the at least two image sensors located at a respective corner of the mobile device (see column 4, lines 18-25).
What is lacking from Doucette is and the fields of view of the at least two image sensors collectively encompassing at least 75-percent of all views surrounding the mobile device.
In analogous art, Gronholm teaches the use of corner cameras on a device so as to obtain a 360 degree view of what is around the device (see Gronholm, paragraph 118).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Gronholm into Doucette so as to ensure that the relative position and orientation of the device and user can be determined regardless of how the user is handling the device.
As to claim 6, Doucette further teaches wherein the visual data represents images captured by at least four image sensors of the mobile device, each of the at least four image sensors located at a respective corner of the mobile device (see column 4, lines 18-25).
What is lacking from Doucette is and the fields of view of the at least two image sensors collectively encompassing at least 95-percent of all views surrounding the mobile device.
In analogous art, Gronholm teaches the use of corner cameras on a device so as to obtain a 360 degree view of what is around the device (see Gronholm, paragraph 118).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Gronholm into Doucette so as to ensure that the relative position and orientation of the device and user can be determined regardless of how the user is handling the device.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 9857869 (Doucette) in view of US 2018/0342045 (Lutz et al.).
As to claim 8, what is lacking from Doucette is wherein the resolution of the one or more image sensors is less than or equal to 1/n of the resolution of the primary camera of the mobile device, for n equal to 2, 3, 5, 10, 20, 35, 50, 75, 100, 150, or 200.
In analogous art, Lutz teaches a smartphone having primary and secondary cameras such that the primary cameras have twice the resolution of the secondary cameras (see Lutz, paragraphs 29 and 139).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Lutz into Doucette so as to reduce hardware costs by using lower resolution cameras where they are less needed.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 9857869 (Doucette) in view of US 2020/0265231 (Li et al.).
As to claim 16, what is lacking from Doucette is wherein the visual data is an abstracted representation of the at least one image captured by the one or more image sensors of the mobile device, and the abstracted representation characterizes a set of objects shown in the at least one image.
In analogous art, Li teaches determining the pose of a camera taking an image by representing objects in an image as abstract objects (see Li, paragraph 32).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Li into Doucette so as to simplify the image analysis thereby reducing processing and memory needs.
As to claims 17, the cited teachings of Li teach generating the abstracted representation of the at least one image by mapping objects shown in the at least one image to objects in a pre-defined library of objects, such that the set of objects characterized by the abstracted representation consists of objects from the pre-defined library of objects (see Li, paragraph 32).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Li into Doucette so as to simplify the image analysis thereby reducing processing and memory needs.
As to claim 18, the cited teachings of Li teach wherein the abstracted representation of the at least one image further describes parameters for each object in the set of objects characterized by the abstracted representation (see Li, paragraph 32).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Li into Doucette so as to simplify the image analysis thereby reducing processing and memory needs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641